Citation Nr: 0202956	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  92-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to an increased rating for a muscle hernia, 
right biceps, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from February 1972 until 
January 1975.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 1988 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Atlanta, Georgia, which denied the benefit 
sought on appeal.

This case has previously been before the Board on two 
separate occasions, first in October 1993 and again in 
September 1997.  In each instance, the Board remanded the 
case for further development.  The Board's remand 
instructions have since been carried out.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed bilateral knee disorder to be 
causally related to active service.

3.  The veteran's muscle hernia, right biceps is currently 
productive of complaints of pain and stiffness in his right 
upper arm; objective medical evidence shows normal motion and 
no impairment of function.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  The criteria for a disability evaluation in excess of 10 
percent for a muscle hernia, right biceps, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§  4.56, 4.73  Diagnostic Codes 5305, 5326 (1996); 
38 CFR §§ 4.56, 4.73, Diagnostic Codes 5305, 5326 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

Procedural History

The issue of service connection for a torn right biceps was 
first considered by the RO in an October 1975 rating 
decision.  At that time, the RO granted service connection 
and assigned a 10 percent disability evaluation, effective 
January 1975, pursuant to Diagnostic Code 5326.  The veteran 
did not appeal that determination.  

The issue of service connection for a bilateral knee 
condition was first considered by the RO in an October 1988 
rating decision that denied the veteran's claim.  That same 
October 1988 decision further denied an increase in the 
veteran's disability evaluation for a torn right biceps.  The 
veteran disagreed with that decision and initiated this 
appeal.  
 
In the course of this appeal, the case has come before the 
Board on two separate occasions.  In October 1993, the case 
was remanded with instructions to search for VA records 
identified by the veteran.  Additionally, the RO was 
instructed to search for records demonstrating that the 
veteran engaged in active duty for training in 1975 and 1976.  
The file returned to the Board in September 1997, at which 
time still further development was ordered.  Specifically, 
the Board requested that the RO clarify whether any treatment 
records existed at the West Side VA Medical Center in 
Chicago, Illinois.  Additionally, the RO was instructed to 
schedule the veteran for a VA examination in connection with 
his claims.  Such development has since been undertaken.  

Duty to Assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in the 
December 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a statement of the case issued in January 
1989, and supplemental statements of the case issued in 
August 1989, October 1991, May 1996, February 1997 and 
December 2001.  

In further considering VA's duty to assist, the Board 
observes that the veteran was afforded VA examinations in 
April 1990, September 1999, July 2000 and August 2001 in 
connection with his claims.  Additionally, the file contains 
outpatient treatment reports dated April 1988 through June 
1993.  Finally, private treatment records dated January 1990 
from Floyd Medical Center, and dated August 1997 through 
February 1998 from the Scott and White Clinic are of record.  

The Board notes that, when this file was previously under 
appellate review in October 1993 and September 1997, certain 
deficiencies were found that were deemed to necessitate 
further development by the RO.  This development entailed a 
search for records from the VA Medical Center in West Side, 
Chicago from 1975 onward.  Development also involved 
verification of the veteran's periods of active duty for 
training, and the scheduling of a VA examination. The 
evidence in the file indicates that such development was 
undertaken.  Confirmation of the veteran's active duty for 
training status was shown for the period beginning March 4, 
1976, and extending through March 20, 1976.  Moreover, a 
search was undertaken to ascertain if the VA Medical Center 
in West Side, Chicago, had any records pertaining to the 
veteran.  No records were found.  Finally, a VA examination 
was conducted in August 2001 as per the Board's September 
1997 remand instructions.  

Based on all of the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  

Relevant Law and Regulations

Service Connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability Evaluations, General

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Disability Evaluations: Special Considerations for Muscle 
Injuries

Group V muscle injuries, which include the biceps, are rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5305.  This Code 
section makes reference to varying levels of severity of 
muscle disability (e.g., slight, moderate, moderately severe, 
severe), and a further description of what these levels of 
severity signify is set forth in 38 C.F.R. § 4.56 (2001).  
Effective July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See 62 Fed. Reg. 30235-30240 
(1997).  The regulatory changes concerning muscle injuries 
include the deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 
C.F.R. 
§ 4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified as a 
consequence.  The revisions to 38 C.F.R. § 4.73 did not 
result in any substantive changes to Diagnostic Code 5326.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
will therefore evaluate the merits of the veteran's claim 
under both the new and old rating criteria.  In this case, 
the Board finds that the changes made to the criteria are 
essentially non-substantive, and that neither version is more 
favorable to the veteran.  For the sake of clarity and in 
order to show that both versions have been fully considered 
by the Board, the old and current versions will be detailed 
below.  

Prior to July 3, 1997, 38 C.F.R. § 4.56(a) defined slight 
(insignificant) disability of muscles as involving a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  38 C.F.R. § 4.56(a) (1996).  The history of 
such wounds would include a record of a wound of slight 
severity or relatively brief treatment, followed by a return 
to duty.  Slight wounds would be associated with signs of 
healing and with good functional results, with no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Such slight wounds were characterized by minimum 
scar, slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  Slight wounds would leave no 
significant impairment of function, or any retained metallic 
fragments.  Id.

The current criteria for slight muscle disabilities provide 
that slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
38 C.F.R. § 4.56(d)(1) (2001).  The medical record would show 
a superficial wound with brief treatment, healing, and good 
functional results.  Clinical examination would disclose the 
absence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue would be present.  Id.

Moderate muscle disabilities, prior to July 3, 1997, were 
evidenced by through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. 38 C.F.R. § 4.56(b) (1996). Clinical examination 
would disclose entrance and (if present) exit scars that are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue.  
There must be signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite loss 
of power or fatigue in comparative tests.  Id.

The current criteria for moderate muscle disabilities, in 
effect from July 3, 1997, provide that moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) 
(2001).  The medical evidence should exhibit a lowered 
threshold of fatigue.  Loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement may 
also be noted.  There must be indications of some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  Id.

The old criteria for moderately severe muscle disabilities 
held that such disability is found where there has been 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  38 C.F.R. § 4.56(c) (1996).  
There must be prolonged treatment for the wound.  Clinical 
examination would disclose entrance and (if present) exit 
scars that are relatively large and so situated as to 
indicate track of missile through important muscle groups.  
There must be indications on palpation of moderate loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of the muscle groups involved compared with the 
sound side must demonstrate positive evidence of impairment.  
Id.

The current criteria, in effect from July 3, 1997, provide 
that moderately severe muscle disabilities are characterized 
by through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56(d)(3) (2001).  
Treatment for the condition must be prolonged.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  Id.

Factual Background

Service Medical Records

The veteran's enlistment examination in January 1972 noted no 
abnormalities with respect to either knee.  The service 
medical records do not reflect any complaints of, or 
treatment for, a condition of either knee.  The veteran's 
separation examination in November 1974 revealed a torn right 
biceps.  No knee problems were indicated.  

VA examinations

Following service, the veteran was examined by VA in May 
1975.  A deformity of the right arm was noted.  The examiner 
noted residuals of avulsion of the long head of the biceps 
brachialis, but there was no impairment of function.  The 
veteran had normal motion of his upper extremities, and he 
was found to grip equally well with both hands.  The veteran 
was diagnosed with traumatic avulsion, long head of the right 
biceps brachialis.  Regarding the veteran's knees, he was 
found to be unrestricted and symptom-free.  

The veteran was again examined by VA in April 1990.  The 
veteran complained of pain and stiffness in his right upper 
arm, which was noted to be his major extremity.  The veteran 
stated that he had pain and difficulty even lifting a coffee 
cup.  The examiner noted an obvious muscular defect in the 
area of the right biceps.  The veteran's right arm had a 
circumference of 12 inches, compared to 14 inches on the 
left.  Hyperextension of the right elbow was noted, as well 
as discomfort to the right biceps area.  The veteran was 
diagnosed with a right upper arm injury, with damage to 
muscle group V or flexors of the elbow.  During that 
examination in April 1990, the veteran also complained about 
his knees.  He reported having had three arthroscopic 
chondroplastic procedures on his right knee, and one on his 
left.  There was no swelling, heat, or redness upon 
examination of either knee.  The examiner noted the presence 
of rather gross crepitus in both knees.  

The veteran was next examined by VA in September 1999.  With 
respect to his right biceps, he was found to have a full 
range of motion of the right upper extremity.  There was mild 
tenderness to palpation.  An obvious deformity of the biceps, 
consistent with biceps tendon rupture, was noted.  The 
veteran was found to be neurovascularly intact in his entire 
right upper extremity.  There was no evidence of crepitance 
in range of motion of the right elbow.  Regarding the 
veteran's knees, the examiner stated his belief that the 
veteran's occupation in the service as a parachute jumper 
would have increased the risk for early degenerative changes 
of his knees.  

The veteran underwent another VA examination in July 2000, 
which dealt exclusively with his knee problems.  The veteran 
presented with pain and stiffness in his knees, worse in the 
left knee.  Upon physical examination of both knees, no 
effusion, redness or erythema was found.  There was no varus 
or valgus instability.  Range of motion (ROM) findings were 
as follows: as to the left knee, extension to 0 degrees and 
flexion from 0 to 115 degrees; for the right knee, extension 
to 0 degrees and flexion from 0 to 90 degrees.  There was no 
pain on motion in the left knee.  Very slight pain at maximal 
flexion was noted for the right knee.  The veteran was noted 
to walk with a mild limp favoring his right side.  X-rays 
demonstrated bilateral total knee arthroplasty.  There was no 
evidence of loosening or bony change.  Soft tissues appeared 
to be within normal limits.  

In December 2000, a VA physician who had extensively reviewed 
the veteran's medical records specifically regarding his 
contention that his parachuting activities while serving on 
active duty led to early degenerative changes of the knees, 
commented on the etiology of the veteran's bilateral knee 
disorders.  The examiner stated that there was no evidence of 
a specific knee injury proximate to the veteran's parachuting 
activities.  The VA examiner further noted that the veteran's 
knee pain developed several years subsequent to service.  
Thus, the examiner concluded that it was more likely than not 
that the veteran's knee disorders were related to his genetic 
make-up, and were not secondary to service.  

The veteran was most recently afforded a VA examination in 
August 2001.  Regarding the veteran's right biceps, he 
presented with complaints of chronic pain in his right upper 
arm.  The examiner noted that the veteran had a proximal 
biceps deformity, and commented that the deformity was more 
cosmetic than functional.  The right biceps showed mild 
weakness as compared to the left.  The veteran exhibited a 
full range of motion in his right upper extremity.  With 
respect to the veteran's bilateral knee disorders, the 
veteran exhibited a range of motion from 0 to 95 degrees for 
the left knee, and from 0 to 10 degrees as to the right knee.  
The examiner stated that paratrooping would not cause 
osteoarthritis, but could increase the likelihood of 
developing it earlier in life.  

VA Outpatient Treatment Records

Treatment reports dated March 1988 through June 1993 reflect 
complaints of bilateral knee pain.  A March 1998 report noted 
recurrent swelling.  X-rays from March 1988 reflected minimal 
degenerative changes, bilateral.  A June 1988 report noted a 
diagnosis of degenerative medial meniscus.  Radiological 
findings dated January 1989 contained an impression of 
degenerative joint disease, both knees.  Chronic arthritic 
knee pain was noted in February 1990.  Degenerative joint 
disease of the left knee was further noted in December 1990.  
An April 1992 treatment report noted that the veteran was 
scheduled to have knee arthroscopy the following week.    

Private Medical Records

In January 1990, the veteran underwent a left knee 
arthroscopy and a right knee major synovectomy of 
peripatellar, medial, lateral and anterior compartments of 
the joint.  This procedure was performed at Floyd Medical 
Center.  

Treatment reports dated August 1997 through February 1998 
from the Scott and White Orthopedic Clinic indicated that the 
veteran had a bilateral total knee replacement in September 
1997, due to arthritis.  The discharge diagnoses included 
bilateral knee degenerative joint disease and bilateral knee 
total knee arthroplasty.  These reports reflected complaints 
of pain and mild swelling in the knees following the 
procedure.   

Treatment reports written by Dr. D. revealed follow-up 
treatment for the veteran's bilateral knee disorders in 
August 1999 and September 1999.  The August 1999 report noted 
the veteran's gait to be normal, and his knees appeared 
intact.  There was no active synovitis or crepitus.  The 
September 1999 report stated that the veteran's knees were 
not inflamed.  

Analysis

Entitlement to service connection for a bilateral knee 
disorder

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, supra.
As the medical evidence of record shows extensive treatment 
for bilateral knee disorders beginning in 1988, there is 
little doubt of the existence of a current disability.  
However, as will be discussed below, the evidence of record 
fails to establish the remaining two elements of a service 
connection claim.

The service medical records show no evidence of complaints or 
treatment pertaining to a knee disorder.  Moreover, there is 
no documentation of such complaints or treatment proximate to 
the veteran's separation from service in January 1975.  No 
evidence of a bilateral knee disorder can be found until 
1988, approximately 12 years following the veteran's active 
service.  Moreover, none of these medical reports contain any 
competent medical opinions definitively relating the 
veteran's present bilateral knee disorders to service.  To 
the contrary, the file contains a medical opinion, offered by 
the VA examiner in a December 2000 statement, that it was 
more likely than not that the veteran's knee disorders were 
related to his genetic make-up, and not to service.  While 
the medical examiner specifically denied a connection between 
the veteran's present knee problems and his parachuting 
activities in service, the opinion can be implicitly read to 
find that the veteran's knee problems do not relate to any 
incident in service, including activities not related to 
parachuting.      

At the time of the veteran's VA examination in July 1999, the 
examiner stated his belief that the veteran's occupation in 
the service as a parachute jumper would have increased the 
risk for early degenerative changes of his knees.  However, 
the examiner did not state that it was more likely than not 
that the veteran's present knee condition was caused by an 
incident of service. 

The December 2000 opinion rejecting a nexus to service was 
bolstered by a second VA physician who examined the veteran 
in August 2001.  This physician stated that paratrooping 
would not cause osteoarthritis.  The physician went on to 
state that such activity could increase the likelihood of 
developing osteoarthritis earlier in life.  However, this 
comment is of no benefit to the veteran, as it is the initial 
cause of the knee disorder that is critical to a claim of 
service connection, and here two physicians have clearly 
eliminated any incident of the veteran's service as the cause 
of his present bilateral knee disorders.       

Thus, while the evidence of record establishes a present 
disability, there is no evidence to show an in-service 
injury.  Further, no medical professional found it to be at 
least as likely as not that the veteran's present disability 
related to service.  Accordingly, the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder must fail.

Entitlement to an Increased Rating for Muscle Hernia, Right 
Biceps

As noted previously, the veteran is presently assigned a 10 
percent disability evaluation for a muscle hernia, right 
biceps, pursuant to Diagnostic Code 5326.   
Under this Code section, a 10 percent rating is warranted 
where there is extensive muscle hernia, without other injury 
to the muscle.  Diagnostic Code 5326 does not provide for an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.73, 
Diagnostic Code 5326 (2001).  However, the veteran is 
potentially entitled to a higher rating under alternate 
Diagnostic Code 5305, which addresses Group V muscle 
injuries, including the biceps.  

Under Diagnostic Code 5305, a 10 percent evaluation is 
warranted for moderate
impairment of muscle function, for either upper extremity.  A 
20 percent evaluation applies where the evidence shows 
moderately severe impairment of the non-dominant upper 
extremity.  A 30 percent evaluation is warranted for 
moderately severe impairment of the dominant upper extremity, 
or for severe impairment of the non-dominant upper extremity.  
Finally, a 40 percent evaluation is for application where the 
evidence demonstrates severe impairment of the dominant upper 
extremity.  As noted earlier, the veteran's right upper 
extremity is his dominant arm.  

The Board has thoroughly reviewed the evidence of record, and 
for the reasons discussed below, finds that the veteran's 
presently assigned 10 percent evaluation is consistent with 
the disability picture for the veteran's muscle hernia, right 
biceps.   

In order to be entitled to the next higher evaluation of 30 
percent under Diagnostic Code 5305, the evidence must 
demonstrate moderately severe limitation of muscle function.  
Under both the old and the current versions of 38 C.F.R. 
§ 4.56, moderately severe muscle disabilities require 
findings of palpation of moderate loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Further, tests of strength and endurance of the 
muscle groups involved compared with the sound side must 
demonstrate positive evidence of impairment. 

The medical evidence of record does not demonstrate such 
impairment of functionality regarding the veteran's right 
biceps.  In fact, VA examinations in May 1975, September 1999 
and August 2001 all noted that the veteran exhibited full 
range of motion in his right upper extremity.  In September 
1999, the examiner further noted that the veteran's right 
upper extremity was neurovascularly intact, and that there 
was no evidence of crepitance in range of motion of the right 
elbow.  Finally, the VA examiner in August 2001 remarked that 
the veteran's right biceps deformity was cosmetic rather than 
functional.  The Board acknowledges that a VA examination in 
April 1990 reflected subjective complaints of discomfort in 
the right upper extremity, and further acknowledges a finding 
made in August 2001 that the veteran's right upper extremity 
displayed mild weakness as compared to the left.  However, 
the preponderance of the evidence shows that the veteran's 
muscle hernia, right biceps, most nearly approximates the 
present criteria for a 10 percent rating, and that there is 
no basis for an increase at this time.  

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Board has duly 
considered the assignment of an increased rating on the basis 
of pain on movement, but, based on the medical evidence 
discussed above, determines that there is insufficient 
evidence of functional impairment and pain on movement to 
warrant an increase in disability evaluation in this case.

Finally, the evidence does not reflect that the veteran's 
muscle hernia, right biceps, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

Service connection for a bilateral knee disorder is denied.

The schedular criteria having not been met, the claim of 
entitlement to a disability evaluation in excess of 10 
percent for a muscle hernia, right biceps, is denied.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

